COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Raj Kumar Vats, Relator

Appellate case number:   01-13-01075-CV

Trial court case number: 2011-72178

Trial court:             311th District Court of Harris County

        On December 20, 2013, relator, Raj Kumar Vats, filed a petition for writ of mandamus
and a motion for immediate temporary relief. Relator’s motion for temporary relief is granted.
The trial of the underlying matter in cause no. 2011-72178 in the 311th District Court of Harris
County, currently set for January 10, 2014, is stayed See TEX. R. APP. P. 52.10(b). The stay is
effective until disposition of relator’s petition for writ of mandamus or further order of this
Court.

        The Court further requests a response to the petition for writ of mandamus from the real
party in interest, Smrita Vats. The response, if any, is due no later than January 17, 2014.

       It is so ORDERED.



Judge’s signature: /s/ Jim Sharp
                    Acting individually     Acting for the Court


Date: December 31, 2013